Ewing, Judge,
delivered the opinion of the court.
The plaintiff, Nancy Hamby, presented a demand in the Probate Court of Cedar County, for services in taking care o^ Aquilla Brasher and his wife, for a period of some twenty months. Defendant moved to dismiss the proceeding in the Probate Court, but the motion was overruled. "Whereupon leave was given to amend by joining Silas Hamby, the husband, as a party plaintiff. After hearing the testimony, the amount claimed, one hundred dollars, was allowed. An appeal was taken to the Circuit Court, where on a trial by jury, there was a verdict, and judgment for plaintiff for sixty-two and 25-100 dollars. Upon a careful examination of the bill *440of exceptions, we find nothing to warrant us in disturbing the verdict. ‘ An instruction given at the instance of the plaintiff is subject to criticism, but we do not think the jury were misled by it to the prejudice of the defendants. The court refused an instruction asked by defendants, to the effect that plaintiffs could not recover for services rendered after the death of Brasher, the husband.. This was a correct proposition of •law, but the court declared the same thing in effect in an instruction given at the instance of the defendant.
The jury in rendering their verdict evidently took the lowest estimate of the value of the services as testified to by the witnesses. Upon the whole, we think the judgment is for the right party.
The judgment of the Circuit Court' is affirmed.
The other Judges concur.